DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-11 are pending in this application per original claims filed 09/03/2019 by Applicant, wherein Claims 1, 10 & 11 are three independent claims reciting method, method and system claims, while Claims 2-9/12-15 are dependent on independent method Claim 1 directly and/or indirectly.  Said claim amendments have amended Claim 1-2, 10 & 11, and Added new Claims 12-15 that depend directly from Claim 1.        
This Office Action is a Final Rejection based on remarks and amended claims filed by the Applicant on 04/27/2021 for its original application filed on 03 SEPTEMBER 2019 that is titled:        “Suspension System using Optically Recorded Information, Vehicles including Suspension Systems, and Methods of using Suspension Systems”.       
Accordingly, amended Claims 1-15 are now being rejected herein.          

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:                
1.)  Determining the scope and contents of the prior art.         
2.)  Ascertaining the differences between the prior art and the claims at issue.     
3.)  Resolving the level of ordinary skill in the pertinent art.        
4.)  Considering objective evidence present in the application indicating 
obviousness or nonobviousness.             

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-11 are rejected under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pub. No. US 2005/ 0001472 filed by Bale et al. (hereinafter “Bale”) in view of Pub. No. US 2019/ 0001782 filed by Anderson et al. (hereinafter “Anderson”), and further in view of Pub. No. US 2006/ 0064223 filed by Voss, Darrell (hereinafter “Voss”), and as described below for each claim/ limitation.        

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 04/27/2021 are shown as underlined additions, & all deletions may not be shown.)            

With respect to Claim 1, Bale teaches ---        
1. A method of controlling a suspension system for a vehicle, comprising:      
inputting first control information based on current driving dynamics data to a controller 
for the suspension system;                   
(see at least:   Bale Abstract and Summary of the Invention in 
paras [0006]-[0030];  and para [0014] about {“In still another embodiment, a control network for controlling vehicle dynamics and ride control systems in heavy vehicles includes a first type of vehicle dynamics and ride control system component, a second type of vehicle dynamics and ride control system component, at least one vehicle performance sensor, and a controller receiving sensor signals from the sensor and in electrical communication with the first and second type of vehicle dynamics and ride control system components for actuation.  A first control scheme is used by the controller for generating first control signals for the first type of vehicle dynamics and ride control system component, while a second control scheme is used by the controller for generating control signals for the second type of vehicle dynamics and ride control system component.”}; & para [0015] about {“The controller may also use a third control scheme for generating second control signals for the first type of vehicle dynamics and ride control system component.  In this case, the control network preferably further includes a conflict resolution scheme for resolving conflicts between the first and second control signals for the first type of vehicle dynamics and ride control system component.  The first and second types of vehicle dynamics and ride control system components may, for example, be brake system components, suspension system components, traction control system components, steering system 
components, stability control system components, or combinations of these.”}; & para [0016] about {“A first control scheme is used by the controller for generating first control signals for the vehicle dynamics and ride control system component, while a second control scheme is used by the controller for generating second control signals for the vehicle dynamics and ride control system component.  A conflict resolution scheme is used by the controller for resolving conflicts between the first and second control signals.”}; & para [0036] about {“Referring first to FIGS. 1 and 2, a system 110 for operating vehicle dynamics and ride control systems in heavy vehicles in accordance with certain embodiments of the present invention is schematically shown.  What is meant by "vehicle dynamics and ride control systems" is those systems of a vehicle which are responsible for control of the vehicle's movement and its interaction with the road.  Examples of such systems include the electronic brake system (EBS), the antilock brake system (ABS), the suspension system, the traction control system, the anti-slip regulation (ASR) system, the steering system, the stability control system, the electronic stability program (ESP), the adaptive cruise 


Bale teaches ---          
inputting second control information, (based on optically recorded information about a 
ground surface area the vehicle will travel), to the controller for the suspension system; 
(see at least:   Bale ibidem; and all citations listed above; & para [0015] about {“The controller may also use a third control scheme for generating second control signals for the first type of vehicle dynamics and ride control system component.  In this case, the control network preferably further includes a conflict resolution scheme for resolving conflicts between the first and second control signals for the first type of vehicle dynamics and ride control system component. The first and second types of vehicle dynamics and ride control system components may, for example, be brake system components, suspension system components, traction control system components, steering system components, stability control system components, or combinations of these.”}; & para [0017] about {“In still yet another embodiment, a system for operating vehicle dynamics and ride control systems in heavy vehicles includes a first type of vehicle dynamics and ride control system component, a second type of vehicle dynamics and ride control system component, at least one vehicle performance sensor, a central control network for receiving sensor signals from the sensor and in electrical communication with the first and second type of vehicle dynamics and ride control system components for transmitting control signals thereto, and a central supply network for supplying energy to the first and second type of vehicle dynamics and ride control system components for actuating the first & second type of vehicle dynamics and ride control system components in response to the control signals received from the central control network.”}; & para [0043] about {“Actuators 126 are associated with various components of a vehicle's vehicle 


Bale teaches as disclosed above to include about second control information, but it may be argued that it may not explicitly disclose about ‘based on optically recorded information about a ground surface area the vehicle will travel’.  However, Anderson teaches them explicitly.            
(see at least:   Anderson Abstract and Summary in paras [0004]-[0641];  and para [0523] about {“By way of example, the position sensor may be a contactless sensor or a metal detector wherein the sensor target element is adapted to be detectable by the metal detector. In embodiments the position sensor may be an optical detector, and the sensor target element may be adapted to be detectable by the optical detector.  The position sensor may be a Hall effect detector, and the sensor target element may be adapted to be detectable by the Hall effect detector.”};  & para [0928] about {“The control system of an active suspension system such as that shown in FIG. 4 may involve a variety of parameters such as wheel and body acceleration, steering input, braking input, and look-ahead sensors such as vision cameras, planar laser scanners, and the like. ...... The controller may then alter a gain parameter in a control algorithm to bias control of the suspension system more towards either the regenerative region if excess power consumption has occurred or the active actuation region if excess power regeneration has occurred in order to keep the average power within the neutral band 1-306, which may also be referred to as an active control demand threshold. ...... For example, hydraulic energy may be dissipated using an appropriate element and/or captured using a hydraulic accumulator.  One such embodiment that may be controlled in such a manner as described above involving the use 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bale with teachings of Anderson.  The motivation to combine these references would be to provide the control information that is generated according to a scheme in response to sensor input of vehicle performance factors and each system component includes an electrical actuator for receiving and interpreting the control signal to operate the vehicle (see para [0004] of Bale), and to provide current active suspension systems that can benefit from improvements in power, efficiency, architecture, size, and compatibility (see para [0003] of Anderson).          



Bale and Anderson teach ---              
applying, at the controller, a relative weighting to the first control information and the second control information based on an evaluation of the first control information and the second control information by the controller;           
(see at least:   Bale ibidem; and all citations listed above)         
control must be evaluated.  When a vehicle goes into a turn, the lateral acceleration, which from a rigid body point of view may be thought of as acting at the center of gravity of the vehicle body, may impart a lateral force on the vehicle body (the centrifugal force).”};  & para [0558] about {“An active chassis power management system for power throttling may be associated with a context aware active suspension control system.  In addition to actuator command limiting and actuator controller gain modification, throttling may be implemented by changing the relative weighting given to suspension events that require more or less power.  In this way, the overall power consumption of the active suspension system can be reduced without degrading performance.”}; which together are the same as claimed limitations above to include ‘a relative weighting’ and ‘an evaluation’)     



Bale and Anderson teach ---          

generating a control signal with the controller, based on , , and the relative weighting of the first control information and the second control information;   and       
(see at least:   Bale ibidem; and all citations listed above; & para [0007] about {“A first control scheme is used by the controller for generating control signals for the first type of brake component, while a second control scheme is used by the controller for generating control signals for the second type of brake component.”}; & para [0010] about {“A first control scheme is used by the controller for generating first control signals for the brake component, while a second control scheme is used by the controller for generating second control signals for the brake component.  A conflict resolution scheme is used by the controller for resolving conflicts between the first and second control signals.”}; & para [0014] about {“A first control scheme is used by the controller for generating first control signals for the first type of vehicle dynamics and ride control system component, while a second control scheme is used by the controller for generating control signals for the second type of vehicle dynamics and ride control system component.”}; & para [0016] about {“A first control scheme is used by the controller for generating first control signals for the vehicle dynamics 
(see at least:   Anderson ibidem; and citations listed above to include ‘a relative weighting’;  & para [0262] about {“The controller may include as inputs, sensors which may be used in an active control system to attenuate hydraulic ripple by applying closed-loop feedback torque control on pressure.  In addition, the adaptive controller may apply feed-forward control by employing a lookup table or equation, and controlling motor torque with a control signal that equals the command torque offset by the ripple cancellation value at that time step (for example, by applying motor torque plus the amplitude/ phase/ frequency shifted sine wave that is out of phase with the ripple).”}; & para[0406] about {“According to another aspect, an active suspension system for a self-driving vehicle mitigates fore/aft and lateral acceleration feel through adaptive pitch and tilt corrections.  The active suspension system comprises a plurality of active suspension actuators, with an actuator disposed at each wheel of the vehicle.  Each actuator is capable of creating an active force between the vehicle chassis and the wheel.  A self-driving controller, which may be a single controller or several controllers distributed in the vehicle, commands steering, acceleration, and deceleration of the vehicle during driving. An active suspension controller is in communication with the self-driving controller such that the active suspension controller receives feed-forward command & control information. This feed-forward information may include steering, acceleration, and  deceleration signals from the self-driving controller.”}; & para [0916] about {“The controller 1-200 is configured to receive signals from one or more inputs 1-202 corresponding to various different information sources in order to determine how to control a motor input of the electric motor 1-200 and thus the hydraulic actuator.  These sensors may provide information related to sensing individual wheel events, body events, and/or other pertinent information. ...... In another embodiment, the input received by the controller 1-200 is a signal from a central controller associated with one or more other controllers and hydraulic actuators and may provide information related to other body events, wheel events, or other relevant information sensed by the other controllers, or input to the central controller.”};  which together are the same as claimed limitations above)     



Bale and Anderson teach ---           
controlling, based on the control signal, (at least one adjustable damping device of the suspension system to dynamically adjust a damping characteristic) of the at least one damping device.      
(see at least:   Bale ibidem)      
(see at least:   Anderson ibidem; and para [0620] about {“The active/semi-active suspension system described throughout this disclosure may be combined with amplitude dependent passive damping valving to effect diverter valve functionality, such as a volume variable chamber that varies in volume independently of a direction of motion of a damper piston.  In an example, diverter valve functionality may be configured as a chamber into which fluid can flow through a separating element that separates the variable volume chamber from a primary fluid chamber of the damper.  The variable volume chamber further includes a restoring spring for delivering an amplitude-dependent damping force adjustment, which facilitates changing the volume of the variable volume chamber independently of the direction of movement of a piston of the suspension system.”}; & para [0625] about {“The methods and techniques of diverter valving may be combined with valving techniques and technologies including progressive valving, disk stacks (e.g. piston head valve stacks), amplitude-specific passive damping valve, proportional solenoid valving, adjustable pressure control valve limits, curve shaping, and the like in an active/semi-active suspension system to provide benefits, such as mitigating the effect of inertia, noise reduction, rounding off of damping force curves, gerotor bypass, improved blowoff valve operation, and the like.”}; & para [0915] about {“In some embodiments, the controller is a corner controller configured to control an active suspension system associated with a single wheel. As depicted in the figure, the controller is electrically coupled to an electric motor 1-116, which is a three-phase electric motor with an encoder in the current embodiment.  One possible electrical topology of such an embodiment includes a three-phase bridge, with six MOSFET transistors where each motor phase is connected to the junction between two MOSFETs in series.  In such an embodiment, the high side MOSFET is connected to the voltage rail and the low side MOSFET is connected to ground and the controller rapidly pulse-width-modulates a control signal to 

Bale and Anderson teach as disclosed above to include about one damping device, but they may not explicitly disclose about ‘at least one adjustable damping device of the suspension system to dynamically adjust a damping characteristic’.  However, Voss teaches them explicitly.               
(see at least:   Voss Abstract & Summary in paras [0014]-[0046]; and para [0224] about {“FIG. 45 is a chart representation of a matrix of control functions, categories of use, and vehicle types.  Controllable functions of the vehicle are determined based on most likely to affect the ride characteristics of the 
vehicle during use in the type of ride category chosen. ......  Control function 45-1F represents a spring rate function.  Control function 45-1G represents a damper rate control function.  Control function 45-1H represents a spring travel adjust system. Control function 45-1I represents a damper travel adjust system.  The control system defined herein dynamically adjusts vehicular control functions individually, in paired sets, in groups, in series, in parallel, & combinations thereof to provide improved ride characteristics for the vehicle.”}; & para [0237] about {“FIG. 54-A4 is a block diagram of an embodiment of the control system of FIG. 1 wherein control system 305-3 outputs signals to the geometry adjust & suspension control function devices described in FIG. 54-A3.  Control system 305-3 controls & adjusts the geometry adjust & suspension control function devices individually, in groups of two or more as a ratio to each other, in groups of two or more as a ratio to another geometry adjust or suspension device, in series, in parallel, and in a series and parallel combination.  Control system 305-3 controls and adjusts compression damping control function A-fluid piston/cylinder assembly 801A, compression damping travel length control function A--mechanical rod stop 802A, rebound damping control function A--fluid piston/cylinder assembly 803A, rebound damping travel length control function A--mechanical rod stop 804A, spring rate control function A--air piston/cylinder assembly 805A, spring travel length control function A--switched air valve assembly 806A, damping rate control function A--open bath cylinder assembly 807A, geometry adjust control function A--lockable extension rod 808A, damping travel length control function A--mechanical rod stop 809A individually; or in series, such as, rebound damping control function A--fluid piston/cylinder assembly 803A and rebound damping control function C--variable bypass assembly 803C; in 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bale and Anderson with teachings of Voss.  The motivation to combine these references would be to provide the control information that is generated according to a scheme in response to sensor input of vehicle performance factors and each system component includes an electrical actuator for receiving and interpreting the control signal to operate the vehicle (see para [0004] of Bale), and to provide current active suspension systems that can benefit from improvements in power, efficiency, architecture, size, and compatibility (see para [0003] of Anderson), and to provide multi-parameter control system, which controls the dynamically attached vehicle system controllable functions that advantageously make the active adjustments improve the relationship of the vehicle ride characteristics in relation to the user (see para [0013] of Voss).                 



Dependent Claims 2-9 are rejected under 35 USC 103 as unpatentable over Bale in view of Anderson and Voss as applied to the rejection of independent Claim 1 above, and further in view of Pub. No. US 2014/ 0195112 filed by Lu et al. (hereinafter “Lu”), and as described below for each claim/ limitation.          

With respect to Claim 2, Bale, Anderson and Voss teach ---          
2. The method as claimed in claim 1, further comprising:       
estimating (an expected displacement of a structure of the vehicle) from the current driving dynamics data, and calculating the first control information on a basis of (the expected displacement of the structure).         
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem)         
(see at least:   Voss ibidem)         

Bale, Anderson and Voss teach as disclosed above, but they may not explicitly disclose about ‘an expected displacement of a structure of the vehicle’ and ‘the expected displacement of the structure’.  However, Lu teaches them explicitly.               
(see at least:   Lu Abstract;  and paras [0075]-[0094] about 


[0076] Referring to FIG. 3, in a first step, data from the vehicle height sensors 30 is transmitted to a suitable filter 555 as the suspension interacts with the abnormal road surface.  In addition, data from IMU 104 relating to body roll .gamma.  and body pitch .psi.  resulting from contact between the vehicle wheels & the abnormal road feature is provided to computer 112. 

[0077] In the next step, a body heave h is measured or calculated.  The body heave h is defined as the displacement of the center of gravity of the vehicle resulting from contact of the vehicle wheels with the abnormal road feature. Also, in step 312a, the body roll .gamma. resulting from contact of the vehicle wheels with the abnormal road feature is gathered, and the body pitch .psi. resulting from contact of the vehicle wheels with the abnormal road feature is gathered. The parameter h can be measured or calculated in a known manner from the vehicle height sensor data generated as the wheel encounters the actual physical road abnormality, and from the location of the vehicle center of gravity.  The parameters .gamma. and .psi. can be gathered from the IMU. 

[0078] In the next step, the body heave h, the body pitch .psi., and the body roll .gamma.  are used to define a body state vector q: 

q = [ h .gamma.  .psi.  ] ##EQU00001## 
 
[0079] In the next step, an absolute wheel vertical displacement vector z.sub.w is determined The component of this vector is a wheel's vertical displacement resulting from contact with the abnormal road surface feature.  This can be measured or calculated in a known manner from the suspension height sensor data generated as the wheel encounters the actual physical road abnormality.    
 
[0080] In the next step, a suspension height measurement vector z.sub.rp is determined.  The component of this vector is the 

[0081] Generally, the suspension height measurement vector z.sub.rp can be expressed as a linear function of the body motion and wheel motions by the following relation:   

z.sub.rp=H.sub.1q-H.sub.2z.sub.w (4) 
where H.sub.1 is a 4.times.3 matrix and H.sub.2 is a 4.times.4 matrix which can be determined in a known manner from the suspension geometry and the motion ratios of a particular suspension system. 

[0082] The i.sup.th component of z.sub.w is the vertical displacement of the center of the i.sup.th wheel/tire assembly.  The wheel motions are seen at the wheel, suspension height changes are seen along the suspension directions which are dynamically varying during motion of the vehicle, and body motions are seen at the directions defined on the body.  The elements of the vehicle experiencing these motions are connected in a known manner via linkages.  Hence the relationships between these motions may involve scaling factors and orientation angles in a dynamic fashion.     

[0083] Basically, the effect of the suspension on vehicle motion depends on the ratios of spring displacement to the wheel displacement and spring damper velocity to the wheel velocity.  These ratios are known as "motion ratios" or "installation ratios".  Since the orientations or axes along which the suspensions act may vary with movement of the suspension components, the aforementioned "motion ratio" or "installation ratios" are usually not constant.  This phenomenon is explained in greater detail by John Dixon, in "Suspension Geometry and Computation", published by John Wiley and Son Ltd., 2009, which is incorporated herein by reference.          

[0084] Referring to FIG. 9, the suspension height measurement vector z.sub.rp for a quarter car model of a vehicle with a strut suspension can be calculated using the following relationship:   

z rpi = l m cos ( .theta.  i ) h i - z wi cos ( .theta.  i ) ##EQU00002## 
where l is the distance from the vehicle center of gravity to the rotational center of the wheel/tire assembly, m is the 

[0085] z.sub.rp can also be measured in a manner known in the art using relative position sensors mounted on the left-front, right-front, left-rear and right-rear corners of the suspension.  Inputs from these sensors can be incorporated into a representative matrix as follows:       

z rp = [ z rp 1 z rp 2 z rp 3 z rp 4 ] ##EQU00003## 
 
[0086] The passive suspension spring force f.sub.s is a function of the relative travel of the two ends of the spring, which can be computed in a known manner from the measured value of z.sub.rp in conjunction with certain linkage ratios. 

[0087] For example, f.sub.s.fwdarw.Kz.sub.rp for linear suspensions where K is a gain matrix.  The generic passive suspension spring force f.sub.s can be expressed by the following relationship:    

f s = [ f s 1 ( L s 1 z rp ) f s 2 ( L s 2 z rp ) f s 3 ( L s 3 z rp ) f s 4 ( L s 4 z rp ) ] .ident.  f s ( L s z rp ) ##EQU00004## 
where L.sub.s is the matrix determined from the geometry of the suspension including motion ratios. 

[0088] As known in the art, the passive suspension damper force f.sub.d is a function of the relative velocities of the opposite ends of the damper, which can also be determined from the measured value of vector z.sub.rp and can be expressed as: 

f d = [ f d 1 ( L d 1 z .  rp ) f d 2 ( L d 2 z .  rp ) f d 3 ( L d 3 z .  rp ) f d 4 ( L d 4 z .  rp ) ] .ident.  f d ( L d z .  rp ) ##EQU00005## 
where L.sub.si and L.sub.di are the corresponding parameters which capture the motion ratios for the i.sup.th wheel and i=1, 2, 3, 4.    

[0089] A model characterizing the vertical ride dynamics of the vehicle body can thus be expressed by the relation: 

M.sub.bdy[umlaut over (q)]=-V.sub.sf.sub.s-V.sub.df.sub.d+F 


M bdy = [ M s I xx I yy ] , V s = [ 1 1 1 1 - l sylf l syrf - l sylr l syrr l sxf l sxf - l sxr - l sxr ] , V d = [ 1 1 1 1 - l dylf l dyrf - l dylr l dyrr l dxf l dxf - l dxr - l dxr ] ##EQU00006## 
where F defines an active suspension force vector whose elements are the suspension forces at the wheels, where V.sub.s is a matrix whose elements are related to the distances of the suspension springs from the vehicle body.  Also, V.sub.d is a matrix whose elements are related to distances of the suspension dampers from the vehicle body.     

[0090] In one embodiment, M.sub.s is the sprung mass (vehicle's body mass), I.sub.xx is the vehicle body's roll moment of inertia and I.sub.yy is the vehicle body's pitch moment of inertia; l.sub.sylf, l.sub.syrf, l.sub.sylr, l.sub.syrr are the lateral or perpendicular distances from the left-front, right-front, left-rear, and right rear, suspensions to the longitudinal center line of the vehicle; l.sub.sxlf, I.sub.sxrf, l.sub.sxlr, l.sub.sxrr are the longitudinal distances from the left-front, right-front, left-rear, and right rear, suspensions to the center of gravity of the vehicle.  The tire/wheel assemblies obey the following equation of motion when incorporated into independent, nonlinear suspensions: 
 
M.sub.w[umlaut over(z)]=f.sub.s(L.sub.sz.sub.rp)+f.sub.d(L.sub.d 
.sub.rp)-F-K.sub.tz.sub.td-C.sub.t .sub.td 
where C.sub.t is the damping coefficient of the tire, K.sub.t is the tire stiffness and z.sub.td is a tire deflection vector whose elements are the tire deflections as the wheels. 

[0091] An absolute wheel displacement vector z.sub.w can be computed for a given body state vector q and a given suspension height measurement vector z.sub.rp: 

z.sub.w-H.sub.2.sup.-1(H.sub.1q-z.sub.rp) 
 
and a variable w.sub.ROAD representing the road profile can now be calculated as: 

[umlaut over (q)]=-M.sub.bdy.sup.1 [V.sub.sf.sub.s+V.sub.df.sub.d-F] 
 

 
w.sub.ROAD=H.sub.2.sup.-1H.sub.1q-H.sub.2.sup.-1z.sub.rp+z.sub.td 
 
[0092] A filtered value of the quantity w.sub.ROAD is used to characterize the abnormal road surface portion being examined.  The quantity w.sub.ROAD represents the maximum height of the abnormal road surface feature above the normal road surface.  In one embodiment, w.sub.ROAD is measured in meters.  However, any other suitable unit of measure may be used.  In the aggregate, the collection of data points measured along the outer surface of the road feature provides a three-dimensional profile of the road feature.      

[0093] The calculated value of w.sub.ROAD at a given location may be saved to a memory along with data (for example, GPS coordinates) identifying the location of the abnormal road feature.  In step 319, and in the manner described below, this information may be used in classifying the abnormal road surface into one of several predetermined general road types.    

[0094] In one embodiment of the classification scheme, the abnormal or irregular road conditions can be characterized as one of the following types, based comparisons of the dimensions of the abnormality or irregularity with various vehicle-related dimensions, such as the track width, wheel base, ground clearance and any other pertinent dimensions.  For the purposes described herein, a vehicle's track width is defined as the distance between the center lines of each of the two wheels on the same axle on any given vehicle.”};   
which together are the same as claimed limitations above including about ‘an expected displacement of a structure of the vehicle’ and ‘the estimated displacement of the structure’)    

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Bale and Anderson with teachings of Voss.  The motivation to combine these references would be to provide the control information that is generated according to a scheme in response to sensor input of vehicle performance factors and each system component includes an electrical actuator for receiving and interpreting the control signal to operate the vehicle (see para [0004] of Bale), and to provide current active suspension systems that can benefit from improvements in power, efficiency, architecture, size, and compatibility (see para [0003] of Anderson), and to provide multi-parameter control system, which controls the dynamically attached vehicle system controllable functions that advantageously make the active adjustments improve the relationship of the vehicle ride characteristics in relation to the user (see 



With respect to Claim 3, Bale, Anderson, Voss and Lu teach ---          
3. The method as claimed in claim 2, further comprising:           
calculating an absolute height profile of the ground surface area from the optically recorded information;    and      
calculating the second control information using height points of the absolute height profile, wherein the height points have height values that deviate from one another.    
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem;  and see citations listed in Claim 1 above (like para [1396]) for ‘the optically recorded information’; & para [0403] about {“A memory system may comprise a topographical map.  Any suitable memory system will suffice, but in some embodiments it may comprise of a processor-based vehicular electronic control unit (ECU) containing rewriteable memory.  The topographical map may comprise three-dimensional terrain information.  This may be implemented relative to the vehicle such that the map comprises relative X,Y coordinates from the center of the vehicle and a Z terrain/feature height for the road at each point.  In such an embodiment, the topographical map indices may change at each iteration of the control loop.  The system may also be implemented as an absolute map, wherein the X,Y coordinates relate to absolute positions such as GPS coordinates, and similarly the Z value indicates a terrain/feature height.  An active suspension controller, which may be centralized, distributed among several processor or FPGA-based controllers with one at each actuator, co-located with another vehicle ECU, or any other suitable controller topology, may receive information from the sensor fusion system and the memory system containing the topological map.”}; which together are the same as claimed limitations above to include ‘an/the absolute height profile’)     
(see at least:   Voss ibidem)         
(see at least:   Lu ibidem; and see paras [0075]-[0094] already cited above; & paras [0061]-[0062] about {“[0061]  Referring to FIG. 7, the third dimension of the grid is defined by the range of z-axis measurements of the laser scanner.  For simplicity of notation assume a uniformly partitioned N by N by N grid with intervals centered at the cloud points (x.sub.oi, y.sub.oj, z.sub.ok).  Each cell of the grid is defined by the triple 
relation: 
P.sub.ijk(n-N)=S.sub.ijk(n-N)/.SIGMA..sub.kS.sub.ijk(n-N) (2) 
 
[0062] Also in step 312 or at some other point prior to entering the loop defined by steps 314 through 322, a series of correction factors C.sub.i, i=[1, N] are initialized at a common non-zero reference value.  The correction factors are then updated as described below responsive to contact between the abnormal road surface and the vehicle wheels.  The correction factors are applied to the road height estimates H.sub.ij(n-N) previously generated from the laser scan data to produce revised estimated road height estimates.”};  which together are the same as claimed limitations above including about ‘an absolute height profile of the ground surface area’ and ‘using height points of the absolute height profile’ as well as ‘height points’ and  ‘height values’)     



With respect to Claim 4, Bale, Anderson, Voss and Lu teach ---          
4. The method as claimed in claim 3, wherein the absolute height profile is based on a previously calculated relative height profile, wherein the previously calculated relative height profile is reprocessed to obtain the absolute height profile to compensate for inherent movements of at least one of a structure of the vehicle and of movements of the vehicle.            
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem)         
(see at least:   Voss ibidem)         
(see at least:   Lu ibidem;  and see paras [0075]-[0094] & [0061]-[0062] already cited above for ‘absolute height profile’; & paras [0017]-[0018] about {“[0017] FIG. 8 shows a representation of cells of a three-dimensional grid containing cloud points for use in generating a probability density function representing the heights of points on the surface of an 
[0018] FIG. 9 is an illustration of the suspension parameters used in calculating suspension height measurement vector z.sub.rp in accordance with an embodiment of the present invention.”};  which together are the same as claimed limitations above ‘relative height profile’)       



With respect to Claim 5, Bale, Anderson, Voss and Lu teach ---          
5. The method as claimed in claim 3, further comprising calculating a time at which a wheel of the vehicle associated with the at least one damping device reaches a relative height point, wherein the calculated time depends on at least one 32Atty. Dkt. No. 84192088 of a direction of travel of the vehicle and a speed of the vehicle, wherein the second control information, at the time at which the wheel reaches the relative height point, is used to generate the control signal to control the at least one damping device.           
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem; & para [1435] about {“The topographical map in this embodiment is a road outlook table  15-702 that comprises a two dimensional matrix indexed by x values and y values, and containing z positions (heights) of the road for each relative coordinate. At the zero value of x is the terrain direction below the front axle, while the maximum value of x is the rear axle. The center of y is shown as the center of the car, with positive and negative values stretching to the track width of the vehicle.  Therefore, the road outlook table 15-702 comprises a topographical map relative to the car and encompassing the road underneath the vehicle from front axle to rear axle, left side to right side of the vehicle.  In other embodiments this road outlook table could be larger.”}; which together are the same as claimed limitations above)             
(see at least:   Voss ibidem)         
(see at least:   Lu ibidem;  and see paras [0075]-[0094] & [0061]-[0062], & paras [0017]-[0018] already cited above including about ‘height point’ and ‘height value’)     



With respect to Claim 6, Bale, Anderson, Voss and Lu teach ---          
6. The method as claimed in claim 4, further comprising:          
obtaining the optically recorded information for the ground surface area at a detection 

determining a relative distance between the detection region and the vehicle.        
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem;  and see citations listed in Claim 1 above (like para [1396]) for ‘the optically recorded information ...... in front of the vehicle’;  & para [1400]/FIG. 74 about {“The map may be represented as a relative map about the vehicle (for example, XY Cartesian distances from the vehicle or a polar coordinate system), as multiple relative maps about parts of the vehicle (for example, relative maps about each wheel), an absolute map comprising absolute positions (for example, GPS coordinates), or any other means of associated terrain height Z information or similar.  In addition to or instead of terrain height data, the topological map may contain a generalized roughness metric or a correction metric for an active suspension.”};  which together are the same as claimed limitations above including about ‘a relative distance’)  
(see at least:   Voss ibidem)         
(see at least:   Lu ibidem;  and see paras [0075]-[0094] & [0061]-[0062], & paras [0017]-[0018] already cited above; & paras [0054]-[0055]/FIGs. 5A-5C about {“Grid references x1 includes representations of road features relatively closer to the vehicle (out to a distance of d1 from the vehicle), while grid references x6 include representations of road features relatively farther from the vehicle (out to a distance of d2 from the vehicle).  FIG. 5A shows the representation of feature 990 when the feature is n-N time periods away from physical contact with a vehicle wheel. ...... As the vehicle moves toward the abnormal road feature, the object moves along the x axis of the grid relative to the vehicle, and the cloud vectors are continually updated.”};  which together are the same as claimed limitations above including about ‘a relative distance’)  



With respect to Claim 7, Bale, Anderson, Voss and Lu teach ---          
7. The method as claimed in claim 1, further comprising reconstructing missing height 
points in the optically recorded information between a detection region disposed in front of the vehicle for the optically recorded information and a wheel associated with the at least one damping device.            
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem;  and see citations listed in Claim 1 above (like para [1396]) for ‘the optically recorded information ...... in front of the vehicle’)                   

(see at least:   Lu ibidem;  and see paras [0075]-[0094] & [0061]-[0062], & paras [0017]-[0018] already cited above including about ‘height points’ and ‘height values’)     



With respect to Claim 8, Bale, Anderson, Voss and Lu teach ---          
8. The method as claimed in claim 1, further comprising obtaining the optically recorded information with a system of the vehicle.              
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem;  and see citations listed in Claim 1 above (like para [1396]) for ‘the optically recorded information with a system of the vehicle’)      
(see at least:   Voss ibidem)         
(see at least:   Lu ibidem;    and see paras [0075]-[0094] & [0061]-[0062], & paras [0017]-[0018] already cited above)     



With respect to Claim 9, Bale, Anderson, Voss and Lu teach ---          
9. The method as claimed in claim 1, wherein the adaptive suspension system is an adaptive air spring system.            
(see at least:   Bale ibidem)         
(see at least:   Anderson ibidem; & paras [0058]-[0060] about {“In one embodiment geared towards European-design trucks, four active suspension with on demand energy delivery actuators are disposed between the chassis of a heavy truck and the cabin.  A spring sits in parallel with each actuator (i.e. coil spring, air spring, or leaf spring, etc.), and each assembly is placed roughly at the corner of the cabin.  Sensors on the cabin and/or the chassis sense movement, and a control loop controlling the active suspension commands the actuators to keep the cabin roughly level. ...... In some embodiments, the actuators may be placed in other locations, such as on an isolated truck bed or trailer to reduce vibration to the truck load. ...... In another embodiment, a single actuator with on demand energy delivery can be used in a suspended seat.  Here, the seat (such as a truck seat) rides on a compliant device such as an air spring, and the actuator is connected in parallel to this complaint device.   Sensors measure acceleration and control the seat height dynamically to reduce heave input to the individual sitting on 
the seat.”}; & sub-section titled “Active Suspension with Air Spring” as described in paras [0062]-[0066]; & paras [0111]-
& sub-section titled “Self-Powered Adaptive Suspension” in paras [0366]-[0367] about {“An active suspension coupled with an airspring that in one embodiment is utilized on a self-powered adaptive suspension where the damping and/or active function is at least partially powered by regenerated energy.  In one embodiment, an active suspension coupled with an airspring may contain a hydraulic pump that can be backdriven as a hydraulic motor.  This can be coupled to an electric motor that may be backdriven as an electric generator.  The active suspension controller may provide for regenerative capability, wherein regenerated energy from the hydraulic machine (pump) is transferred to the electric machine (motor), and delivered to a power bus containing energy storage.  By controlling the amount of energy recovered, the effective impedance on the electric 
(see at least:   Voss ibidem; & paras [0249]-[0250] about {“FIG. 61 is a block diagram of spring rate control function types.   Spring rate devices include but are not limited by metallic coil springs, non-metallic coil springs, elastomers, microcellular urethane material, air cylinder/piston assemblies, gas cylinder/ piston assemblies, & air bladders in combination for compression control.  Spring rate control function 544 is representative of coil spring assemblies, spring rate control function 545 is representative of coil spring assemblies combined with an air cylinder/piston assembly, spring rate control function 546 is representative of coil spring assemblies combined with an air/ hydraulic cylinder/piston assemblies with external reservoirs, spring rate control function 547 is representative of air/ hydraulic cylinder/piston assemblies wherein the compression of the air is the spring function, and spring rate control function 548 is representative of air/hydraulic cylinder/piston assemblies with a secondary floating piston in the cylinder.   Spring rate Sr represents the controllable feature of the control function device. ...... FIG. 62 is a block diagram of damping rate control function types.  Damping rate devices use compressible gases such as nitrogen and/or air in combination with uncompressible fluids to achieve controllable features such as fluid velocity control, internal cylinder pressure, and fluid viscosity.  Coil springs, elastomers, and microcellular urethane materials are also used in combination for rebound control.  Damping rate dr represents the controllable feature of the control function device.  Damping rate control function 549 is representative of air cylinder/piston assemblies, damping rate control function 550 is representative of air/hydraulic cylinder/piston assemblies, damping rate control function 551 is representative of air/hydraulic cylinder/piston assemblies with external reservoirs, damping rate control function 552 is representative of air/hydraulic cylinder/piston assemblies with one or more coil springs, and damping rate control function 553 is representative of air/hydraulic cylinder/piston assemblies with a secondary floating piston in the cylinder.”}; & paras [0253]-[0254] about {“FIG. 65 is a block diagram of compression rate control function types.  Compression control function 556 is representative of air cylinder/piston assemblies, compression control function 557 is representative of air/hydraulic cylinder/piston assemblies, compression control function 558 is 
(see at least:   Lu ibidem)     




Newly Added Dependent Claims 12-15 are rejected under 35 USC 103 as unpatentable over Bale in view of Anderson, Voss and Lu as applied to the rejection of 
Claims 1-9 above, and as described below for each claim/ limitation.          

With respect to Claim 12, Bale, Anderson, Voss and Lu teach ---           
12. (New) The method of claim 1, wherein the evaluation of the first control information and second control information is based on a yaw rate indicated by the first control information.                                 
(see at least:   Bale ibidem; and all citations listed above)         
(see at least:  Anderson ibidem; and all citations listed above; & para [0964] about {“In the preferred embodiment vehicle related information may include, but is not limited to, steering, throttle, brake inputs, yaw rate, longitudinal acceleration, lateral acceleration, driver preferences, as well as a plurality of inputs such as calculated instantaneous force-velocity requirements.  These inputs may be communicated to a controller via communication bus 1-1140.  The specifics of the implementation have been described elsewhere.  However, it should be understood that the above signals can be communicated to a controller 1-1130 using any other suitable means including a direct routing of individual signals or utilizing a data over power lines protocol.  Furthermore, suspension actuators are effectively a link between an independently moving wheel and a vehicle body collectively affected by a plurality of actuator motions.”};  which together are the same as claimed limitations to include ‘a yaw rate’)   
(see at least:   Voss ibidem; and all citations listed above)         
(see at least:   Lu ibidem; and all citations listed above)         



With respect to Claim 13, Bale, Anderson, Voss and Lu teach ---           
13. (New) The method of claim 1, wherein the evaluation of the first control information and second control information is based on a turning angle indicated by the first control information.                 
(see at least:   Bale ibidem; and all citations listed above)         
(see at least:  Anderson ibidem; and all citations listed above; & para [1002] about {“Thus, by implementing anti-roll bar technologies and/or active roll stabilizer systems that primarily operate at higher accelerations, roll force levels, 
(see at least:   Voss ibidem; and all citations listed above)     
(see at least:   Lu ibidem; and all citations listed above)         



With respect to Claim 14, Bale, Anderson, Voss and Lu teach ---           
14. (New) The method of claim 1, wherein the evaluation of the first control information and second control information is based on a determination that a visual system providing the second control information is inhibited by an obstruction.            
(see at least:   Bale ibidem; and all citations listed above)         
(see at least:  Anderson ibidem; and all citations listed above; & paras [0032], [0085] & [0917] about {“This sensor may be operatively coupled to the electric motor directly or indirectly.  For example, motor position may be sensed without contact using a magnetic or optical encoder.”}; & para [0216] about {“The methods and systems disclosed herein may comprise a contactless position sensor that measures electric motor rotor position via magnetic, optical, or other means through a diaphragm that is permeable to the sensing means but impervious to the hydraulic fluid. ...... According to another aspect the position sensor may be an optical detector, the sensor target element may be adapted to be detectable by the optical detector and the diaphragm comprises a translucent region that may be disposed in an optical path between the optical detector and the portion of the rotatable portion that comprises the sensor target element.”}; & para [0523] about {“By way of example, the position sensor may be a contactless sensor or a metal detector wherein the sensor target element is adapted to be detectable by the metal detector.  In embodiments the position sensor may be an optical detector, and the sensor target element may be adapted to be detectable by the optical detector.”}; & paras [1082] & [1180] about {“As an example, a forward-looking sensor may be mounted on the vehicle and may sense features of the driving surface such as bumps or potholes.  The forward looking sensor may be any suitable type of sensor, such as a sensor that senses and processes information regarding electromagnetic waves visual and/or RADAR waves).  Information from the forward-looking sensor may be provided to a controller”}; AND para [0427] about {“In one embodiment, the self-driving vehicle's sensors may detect an obstacle and a vehicle velocity that create a collision course.  The self-driving vehicle may relay this information to the active safety system, which can then adjust suspension dynamics (e.g. four quadrant active control) to reduce stopping distance and/or reduce the effect of the impact on the driver and passengers by adjusting pre-crash ride height and vehicle stance.”}; & para [0557] about {“For example, the knowledge of an impending obstacle avoidance maneuver may be used to raise the SOC of the energy storage device to make sure that there is enough power available for an electronic steering actuator to perform the avoidance maneuver, a dynamic stability control actuator to control skidding, and at least one active suspension actuator to mitigate vehicle body roll.”}; & para [1431] about {“The autonomous driving subsystem is responsible for navigation, route planning, obstacle avoidance, and other driving related tasks.  The smart chassis subsystem is an integrated control system that combines control tasks for a number of chassis and propulsion technologies.”}; which together are the same as claimed limitations above to include ‘a visual system’ and ‘an obstruction’)      
(see at least:   Voss ibidem; and all citations listed above)         
(see at least:   Lu ibidem; and all citations listed above)         



With respect to Claim 15, Bale, Anderson, Voss and Lu teach ---           
15. (New) The method of claim 1, wherein the evaluation of the first control information and second control information is based on a determination, from the second control information, of height points of the ground surface area the vehicle will travel, the height points indicating a raised or recessed irregularity in the ground surface area.              
(see at least:   Bale ibidem; and all citations listed above; & para [0051] about {“Housing 112 also includes, preferably on an outer surface thereof, a plurality of sensor input ports 124 and a plurality of actuator output ports (not shown).  Actuator output ports are provided to connect the electronics contained within housing 112 to at least one, and preferably a plurality of, vehicle dynamics and ride control system components, each of which includes an actuator for performing some action relating to one or more of a vehicle's vehicle dynamics and ride control systems.  Sensor input ports 124 are provided to connect the electronics contained within housing 112 to a plurality of vehicle sensors which detect and produce a signal indicative of 
(see at least:  Anderson ibidem; and all citations listed above; & paras [0053] & [0106] about {“In one embodiment, the active suspension with on-demand energy delivery is controlled to deliver a vehicle height adjustment when an imminent crash is detected in order to ensure the vehicle's bumper collides with the obstacle (for example, a stopped SUV ahead) so as to maximize the crumple zone or minimize the negative impact on the driver & passengers in the vehicle. ...... For example, the wheel can be pushed towards the ground to temporarily increase contact force (by utilizing the vertical inertia of the vehicle), and this can be pulsated.”}; & para [0435] about {“In one embodiment, the wheel-specific suspension protocol may comprise wheel suspension actions that facilitate maintaining wheel compliance with a road surface over which the vehicle is operating while mitigating an impact of road surface based wheel movements on the vehicle.  In one embodiment, the wheel-specific suspension protocol may include a measure of actuator inertia used as feedback to control the actuator.  On a vehicle-wide level the method further comprises the processing of information received over the communication network from any other actuator to execute a vehicle-wide suspension protocol to cooperatively 
control vehicle motion.”}; & para [0993] about {“In one exemplary embodiment, the suspension system is controlled to deliver a vehicle height adjustment when an imminent crash is detected in order to ensure the vehicle's bumper collides with the obstacle (for example, a stopped SUV ahead) so as to maximize the crumple zone or minimize the negative impact on the driver and passengers in the vehicle. ...... For example, the wheel can be pushed towards the ground to temporarily increase the contact force (by utilizing the vertical inertia of the vehicle).  This may either be sustained for a predetermined duration or it may be pulsed over multiple shorter durations as the disclosure is not so limited.”}; & paras [1082] & [1180] about {“As an example, a forward-looking sensor may be mounted on the vehicle and may sense features of the driving surface such as bumps or potholes. The forward looking sensor may be any suitable type of sensor, such as a sensor that senses and processes information regarding electromagnetic waves (e.g., infrared, visual and/or RADAR waves).  Information from the forward-looking sensor may be provided to a controller (e.g., controller 4-5) that may determine additional energy should be supplied to energy storage apparatus 4-6 in anticipation of a 
(see at least:   Voss ibidem; and all citations listed above)         
(see at least:   Lu ibidem; and all citations listed above)         





With respect to method Claim 10, the limitations of this method claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Bale, Anderson, Voss and Lu, because the limitations of this method Claim 10 are commensurate in scope to the 


With respect to system Claim 11, the limitations of this system claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-9 as described above using cited references of Bale, Anderson, Voss and Lu, because the limitations of this system Claim 11 are commensurate in scope to the limitations, and thus duplicates, of the above rejected method Claims 1-9 as described above.               

 Response to Arguments 
Applicant's remarks and claim amendments dated 27 APRIL 2021 with respect to the rejection of amended Claims 1-15 have been carefully considered (to include new Claims 12-15 dependent on independent Claim 1), but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-15 has been maintained as described above.  Additionally, Examiner notes that the previous Claim Objections have been withdrawn based on amendments to Claim 2.  Thus, the rejection of amended Claims 1-15, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations from already used references that have been added in response to the Applicant’s latest claim amendments, including those in independent claims (like Claim 1) as well as brand new Claims 12-15.        

Applicant's arguments with respect to rejection of amended Claims 1-15 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection by using new citations from previously used references, which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).        

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).              

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art 

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is 
considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.               

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA whose telephone number is (571) 272-7292.  The Examiner can normally be reached at Monday-Friday between 8:30-17:00 hours on an IFP Flexible schedule.              
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.      

 

Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov   

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691